DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09-08-2021 is acknowledged.  The examiner notes that Applicant’s Remarks filed 09-08-2021 incorrectly state (at the top of the page) that claims 1-8 have been withdrawn.  However, as the remainder of Applicant’s Remarks, and the status identifiers of the claims themselves make clear, it is Group I which is elected, and therefore claims 9-20 are actually the claims which are withdrawn.  In order verify this, the examiner contacted Applicant’s representative, who confirmed that claims 1-8 are indeed the elected claims.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09-08-2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation(s) of claim 2, that “the guide tube free floats about the longitudinally extending electronics stem” (Figs. 2 
In addition, the claim limitation(s) of claim 7, that “the at least one fluid leak hole is located in the guide tube adjacent the proximate end portion of the sensor cavity” is not shown in the Drawings (rather, Fig. 11 shows that the at least one fluid leak hole 386/387/388 are proximate to the distal end).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 2, the limitation that “the guide tube free floats about the longitudinally extending electronics stem” is not enabled by the Spec.  Although the Spec discloses at par. [0023] that the guide tube may free float about the longitudinally extending electronics stem, this is the only mention of this feature in the Spec, and one of ordinary skill in the art would not know how to make the guide tube shown in Figs. 2 and 11 (Figs. 2 shows that the guide tube 218 is either attached to or integral with the container 204, and Fig. 11 shows that the guide tube 384 is integral with the container 380) to be attached to/integral with the container and free floating at the same time.


Regarding claim 7, the Spec and Drawings do not describe that the “at least one fluid leak hole is located in the guide tube adjacent the proximate end portion of the sensor cavity.”  Rather, par. [0062] and Fig. 11 describe/show that the at least one fluid leak hole 386/387/388 are proximate to the distal end.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation that “the guide tube free floats about the longitudinally extending electronics stem” contradicts the limitation of claim 1 that the guide tube “axially contacts a flanged surface of the longitudinally extending electronics stem,” (i.e. if the flanged surface of the electronics stem contacts the guide tube, the guide tube is not free floating around the electronics stem, but constrained by the contact) and therefore the scope of claim 2 is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motzer et al. (U.S. Pub. 2005/0127924).

Regarding claim 1, Motzer discloses (Figs. 1-4) a fluid tank system (see par. [0015]), comprising:
a fluid container 30 (i.e. the container/compartment with the fuel 14: see Figs. 1 and 2) that includes a sensor opening (i.e. the hole in the top of the tank therough which the fluid level sensor extends: see Figs. 1-2) in a fluid container wall 20 defined by a rim (implicit/inherent: a hole in a wall has a rim – see fig 2);
a fluid level sensor 10 [0016] comprising a radial flange 86 (spacer: see Fig. 3) on a proximate end (for example, the space 86 towards the top of the sensor: see Fig. 2) of a longitudinally extending electronics stem 40 (i.e. waveguide rod: [0023]; 40 is an “electronics stem” since it transmits/carries microwaves, which are a form of electromagnetic radiation) that includes a distal end (i.e. the far end that extends into the container: see Fig. 2);
a guide tube 42 [0021] that radially surrounds the longitudinally extending electronics stem 40 (as shown in Figs. 2 and 3) and axially contacts a flanged surface 86/88 (i.e. at the spacers: as shown in Fig. 3) of the longitudinally extending electronics stem 40 located within 

Regarding claim 3, Motzer discloses (Figs. 1-4) the guide tube 42 comprises an inner radial surface (as shown in Figs. 2-4) which defines a sensor cavity (i.e. the space between 40 and 42: see Figs. 2-4) and an outer radial surface (as shown in Figs. 2-4), the outer radial surface and the fluid container 30 defining a fluid cavity therebetween (the space between the outer surface of 42 and the inner surface of the container 30 in which the fuel lies: see Fig. 2).

Regarding claim 4, Motzer discloses (Figs. 1-4) the guide tube 42 comprises at least one fluid leak hole 70 [0022] extending through the guide tube 42 from the outer radial surface to the inner radial surface (as shown in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Motzer et al. (U.S. Pub. 2005/0127924).

Regarding claim 8, Motzer is applied as above, but does not disclose the guide tube is integrally formed with the fluid container.
However, such a modification to make the guide tube integral with the fluid container would be obvious.  See MPEP 2144.04(V)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Motzer’s device so that guide tube is integrally formed with the fluid container.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Motzer et al. (U.S. Pub. 2005/0127924) in view of Kubler (U.S. Patent 4,227,057).

Regarding claim 5, Motzer discloses (Figs. 1-4) the fluid container 30 comprises a first end having the sensor opening (top in Figs. 1 and 2) and a second end opposite the first end 
Motzer does not disclose that the guide tube contacts the second end of the fluid container.
Kubler discloses the guide tube 52 contacts the second end of the fluid container (as shown in Fig. 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Motzer’s device so that the guide tube contacts the second end of the fluid container, as taught by Kubler.
Such a modification would be a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(A).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852